DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (U.S. PGPub 2011/0308549, hereinafter ‘549), Nakamura (U.S. PGPub 2012/0074101, hereinafter ‘101), and Kabasawa et al. (U.S. PGPub 2013/0233344, hereinafter ‘344).
Claim 1: ‘549 teaches a method for cleaning a semiconductor wafer [paragraphs 32, 55-56], comprising, in the following order, the steps of: supplying hydrofluoric acid onto a surface of the silicon wafer to treat the silicon wafer while rotating at a first rotational rate [paragraph 55]; stopping the supply of the hydrofluoric acid and shaking off hydrofluoric acid present on the surface of the silicon wafer without supplying pure water onto the surface of the silicon wafer while rotating the silicon wafer at a second rotational rate which is the same as the first rotational rate [paragraph 55]; and supplying a rinsing liquid onto the surface of the semiconductor wafer to treat the semiconductor wafer after displacing outwardly [reads on “shaking”] the hydrofluoric acid off the surface while rotating at a third rotational rate which is faster than the second rotational rate [paragraph 56].
‘549 does not explicitly teach that the semiconductor wafer is a silicon wafer or that the rinsing liquid is ozone water.  However, ‘101 teaches cleaning semiconductor wafers [paragraph 2] with hydrofluoric acid [paragraph 128] followed by a rinsing process wherein the rinse liquid can be DIW or ozone water [paragraph 129].  Therefore, because ‘101 teaches that ozone water can be selected in place of DIW as the rinse liquid, it would have been obvious to one of ordinary skill in the art to have selected ozone water as taught by ‘101 as the rinse liquid of ‘549.
	‘549 and ‘101 do not explicitly teach that the semiconductor wafer is a silicon wafer.  However, ‘344 teaches it is known for semiconductor wafers to be silicon wafers wherein the silicon wafers undergo a cleaning process of a hydrofluoric acid cleaning step followed by an ozonated water rinse in order to make the surface hydrophilic whereby reattachment of the 

	Claim 2: ‘549, ‘101, and ‘344 teach the limitations of claim 1 above.  ‘549 also teaches that the first rotational rate is 10 to 500 rpm [paragraph 55], the second rotational rate is 10 to 500 rpm [paragraph 55], and the third rotational rate is 500 to 1500 rpm [paragraph 56].  A prima facie case of obviousness exists because the claimed ranges overlap the ranges disclosed by the prior art.  MPEP 2144.05 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICOLE BLAN/Primary Examiner, Art Unit 1759